Citation Nr: 0606429	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  00-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for post-operative residuals of right anterior 
cruciate ligament (ACL) repair, other than arthritis, for the 
period prior to October 14, 2004.

2.  Entitlement to a disability rating in excess of 20 
percent for post-operative residuals of right ACL repair, 
other than arthritis, for the period from October 14, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had service with the United States Army National 
Guard, including periods of active duty for training, from 
1990 to 1999.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1999 rating action of the RO in Baltimore, 
Maryland that granted service connection and assigned an 
initial 20 percent rating for post-operative residuals of 
right anterior cruciate ligament repair, effective May 21, 
1999.  A Notice of Disagreement with the initial rating 
assigned was received in November 1999, and a Statement of 
the Case (SOC) was issued subsequently that month.  A 
Substantive Appeal was received in March 2000.  Supplemental 
SOCs (SSOCs) were issued in April 2001 and October 2002, 
reflecting the RO's continued denials of an initial rating in 
excess of 20 percent.

In August 2003, the veteran's claims file was transferred to 
the Roanoke, Virginia RO, reflecting his change of residence 
to that state.

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

In July 2004, the Board remanded this matter to the RO for 
further action.  After
accomplishing the requested action, the RO granted a 
temporary total evaluation and then continued the denial of 
the claim for an initial rating in excess of 20 percent (as 
reflected in the September 2005 rating action and SSOC), and 
returned this matter to the Board for further appellate 
consideration.  

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
For reasons explained below, the Board has characterized the 
matter as encompassing the two matters reflected on the title 
page of this decision.

[Parenthetically, the Board notes that the RO has assigned 
several periods of temporary total ratings for right knee 
disability:  from January 28, 2000, through February 29, 
2000; from July 6, 2001, through August 30, 2001; and from 
December 29, 2003 through January 31, 2003.  Therefore, the 
Board's consideration of the claims for higher ratings 
necessarily excludes the time periods for which the temporary 
total ratings were in effect.] 

The Board's decision on the claim for a rating in excess of 
20 percent for post-operative residuals of right anterior 
cruciate ligament repair for the period from October 14, 
2004, is set forth below.  The claim for an initial rating in 
excess of 20 percent for post-operative residuals of right 
anterior cruciate ligament repair for the period prior to 
October 14, 2004, is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center  (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial disability rating in 
excess of 20 percent for post-operative residuals of right 
ACL repair, other than arthritis, for the period from October 
14, 2004, has been accomplished.
 
2.  Since October 14, 2004, the veteran's post-operative 
residuals of ACL repair consists of abnormal "clunking" 
sensations, atrophy of the right quadriceps muscle and an 
inability to fully extend the right knee, all found to 
contribute to the veteran's right knee instability; the 
veteran complains of right knee pain, locking, and giving out 
or buckling, which appear to warrant the continued use of a 
knee brace.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, since 
October 14, 2004, the criteria for a 30 percent rating for 
post-operative residuals of right ACL repair, other than 
arthritis, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for an initial rating in excess of 20 percent for post-
operative residuals of right ACL repair, other than 
arthritis, from October 14, 2004-granting the full benefit 
sought on appeal, for this period-the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished. 

II.  Background

A July 1999 VA examination revealed that the veteran injured 
his knee in 1993 that required arthroscopic surgery.  At that 
time, a torn medial meniscus was found and removed.  A 
subsequent surgery revealed a torn anterior cruciate ligament 
and in 1997 the veteran had total reconstruction of the knee.  
The veteran complained that his situation was much worse.  He 
reported constant pain, limited range of motion, an inability 
to run, locking and swelling.  On examination, the right knee 
showed crepitus and also 2+ periarticular edema as compared 
to the left side.  The joint was lax and there was moderate 
instability, but no effusion.   Range of right knee motion 
was recorded as flexion to 90 degrees, extension to 15 
degrees short of full.  The diagnosis was degenerative 
arthritis of the right knee, status post three surgeries.  

By a September 1999 rating decision, the RO granted service 
connection for a right knee condition and assigned an initial 
20 percent disability rating, effective May 21, 1999, the 
date of the claim.  

An October 1999 MRI revealed degenerative changes of the 
posterior horn of the lateral meniscus.  The impression was 
status-post ACL repair with graft intact, vertical tear 
through the posterior horn of the medial meniscus extending 
from the superior to the inferior articular surface; small 
vertical tear of the posterior horn of the lateral meniscus; 
small osteochondral fracture of the lateral femoral condyle; 
and small effusion.  

A January 2000 operative report from Shady Grove Adventist 
Hospital reflects that the veteran underwent arthroscopic 
debridement of the right knee.  The post operative diagnoses 
were anterior cruciate ligament deficiency, right knee; 
status post hamstring autograft with mild arthritis; medial 
femoral condyle with no evidence of significant meniscal 
tear; and patellofemoral arthritis grade 3; right knee. 

In the veteran's March 2000 substantive appeal, he asserted 
that, based on his current symptoms he should be granted a 30 
percent rating.  

In an April 2000 decision, the RO granted a 100 percent 
rating for ACL deficiency of the right knee for the period 
from January 28, 2000 through February 29, 2000, based on 
surgical or other treatment necessitating convalescence, and 
resumed the 20 percent rating beginning on March 1, 2000.  In 
addition, the RO granted a separate disability rating for 
arthritis, evaluated as 10 percent disabling, effective 
January 28, 2000.  

A September 2000 private medical record from John Hopkins 
reflects that the veteran complained of right knee pain.  The 
assessment was painful degenerative joint disease, right knee 
status post ACL reconstruction.  

In a letter dated in September 2000, Andrew J. Cosgarea, 
M.D., stated that he saw the veteran for a second opinion 
regarding right knee pain.  The veteran complained of a sense 
of instability and chronic aching pain in his right knee.  
Dr. Cosgarea stated that the veteran described what sounded 
like pseudo-giving way episodes, the veteran had the same 
sense of instability whether he was wearing an ACL brace or 
not.  On physical examination, the veteran had a trace 
positive Lachman with a firm end point.  Negative lateral 
pivot shift.  Knee range of motion was 0/0/128 compared to 
3/0/140 on the left side.  He had moderate effusion present.  
There was no increased warmth or erythema present.  No 
palpable bogginess or signs of significant inflammation.  X-
rays demonstrated mild diffuse degenerative changes as well 
as some femoral and tibial tunnel osteolysis.  The doctor 
indicated that he suspected the majority of the veteran's 
pain was osteoarthritic in nature.  He did not believe that 
his instability symptoms were secondary to ligamentous 
laxity, but rather likely due to quadriceps atrophy and 
weakness. 

A February 2001 VA examination reflects that the veteran 
complained of daily right knee pain and stiffness as well as 
his knee giving out several times a week.  On physical 
examination, the right knee was intact with multiple small 
arthroscopic scars peri patellar healed with good adherence.  
Non tender to palpation.  Crepitus positive.  Without 
instability and without edema.  Passive flexion to 134, 
active flexion, times 2 repetitions to 134 flexion and active 
with resistance to 134 flexion; all to 0 extension.  
"Tightness" localized retro patellar during all range of 
motions (ROMs)during upper 25 percent of extension ROMs.  His 
endurance was good and there was no incoordination.  Flare-
ups were noted as likely increased "tightness" with 
decreased ROM and endurance.  The diagnosis was right knee 
status post ACL repair and right knee with tendinitis.  

In the SSOC issued in April 2001, the RO indicated that the 
evaluation of the veteran's right knee condition was 
continued at 20 percent based on slight instability with 
continued pain as reported.

In a July 2001 operative report from Georgetown University 
Hospital, the postoperative diagnosis was status post 
anterior cruciate ligament reconstruction with grade IV 
chondral injury, lateral femoral condyle and impingement 
anterior cruciate ligament graft.  

In an August 2001 statement, the veteran asserted that the 
condition of his right knee is not only physically 
debilitating, but has affected his job performance and has 
been a constant limitation to his normal life activities.  

By a September 2002 rating decision, the RO granted a 
temporary 100 percent evaluation effective July 6, 2001, 
based on surgical or other treatment necessitating 
convalescence and assigned a 20 percent disability rating 
from September 1, 2001.  

A December 2003 operative report from Georgetown University 
Hospital reflects that veteran underwent arthroscopy of the 
right knee.  Examination conducted under anesthesia 
demonstrated -3 degrees of full extension, flexion to 130 
degrees.  No effusion.   The veteran demonstrated mild pivot 
glide to his examination.  No significant Lachman and no 
posterior drawer.  There was no significant varus/valgus or 
posterolateral instability noted.  After incisions were made, 
the doctor noted that the veteran did demonstrate what 
appeared to be some instability localized at the region of 
the prior microfracture which was debrided.  The post 
operative diagnosis was lateral femoral condylar 
osteochondral injury, 1 centimeter in diameter.

During the April 2004 Board hearing, the veteran maintained 
that his right ACL disability was more severe in nature than 
that reflected by the current 20 percent evaluation.  The 
veteran testified that he had constant pain which was present 
every day as well as swelling and that he had to always wear 
a brace.  On a scale of 1 to 10 with 10 being the most 
severe, the veteran categorized his pain as a constant 7 with 
periods of time when his pain is exacerbated to a 10.  He 
testified that with movements such as walking up the stairs, 
he has increased pain in his right knee.  
The veteran asserted that he had several different braces to 
include one with two metal rods on the side that was flexible 
and he had to wear the brace every day mostly for stability.  
He stated that his knee gave out forward on him about two to 
four times a day, even with the brace and his knee would lock 
up.   The veteran testified that his knee limits him in his 
job as he could not get promoted to other positions in 
appraising because he can not climb ladders or roofs.  The 
veteran contended that since his last surgery in December 
2003, his knee was basically the same. 

In an October 2004 VA examination, the veteran complained of 
limited range of motion, locking, instability, pain, 
swelling, knee "pops", pain on motion.  On examination, the 
veteran was wearing a custom made Don Joy ACL type brace.  
There were well-healed operative scars on several areas of 
the right knee.  Sitting in a chair the veteran lacked about 
7 degrees of full extension and he stretched it in flexion to 
about 117 degrees.  The right knee was swollen and the right 
calf was slightly greater in circumference when compared to 
the left.  The dorsiflexion of the right foot was slightly 
weaker than the left foot.  He was tender along mid lateral 
right knee.  The veteran lacked about 5-7 degrees of full 
extension of the right knee with full extension on the left 
and flexes the right knee to about 117 degrees and stated 
that this was painful, both passive and active range of 
motion and that the pain increased with repetitions.  
Straight leg raising was about 40 degrees.  The veteran 
walked with a slight limp with no assistive aids.  X-rays of 
the right knee revealed an impression of degenerative 
arthritis and ACL repair.  The examiner noted that the claims 
file was reviewed including the private operative medical 
reports.  The diagnosis included status post multiple 
operations; status excision scar tissue and limited 
synovectomy of the right knee; mild to moderate degenerative 
disease of the right knee; and impingement ACL graft.  The 
examiner commented that during the examination and during 
movements of the veteran's right knee, there was felt, at 
times, by the examiner's hand on movement of the right knee 
joint a "clunking" sensation from some movements inside the 
knee joint.  What actually caused this abnormal "clunking" 
sensation could not be determined, and whether this palpable 
sensation was from the ACL ligament rubbing or impingement 
was not clear; however, the examiner noted that this could 
result in some instability of the knee join when this 
happens.  Otherwise, no ligamine instability was noted during 
the examination.  However, the veteran's right quadriceps 
muscle measured about 1 and 1/4 inches less in circumference 
compared to the left quadriceps muscle and this probably 
results in weakened motion and instability of his knee joint.  
The examiner opined that his inability to fully extend his 
right knee would also likely contribute to some instability 
of his knee joint and right lower extremity as he can not 
fully lock his right knee in full extension during gait.  The 
examiner stated that repetitive use of the veteran right knee 
joint would likely result in some increase of pain, fatigue, 
weakness, incoordination, and lack of endurance.  Further, 
the examiner assessed the post surgical right knee residuals 
other than arthritis as moderate in degree.  

III.  Analysis
 
The veteran contends that his service-connected right knee 
ACL residuals other than arthritis are more severe than 
reflected in the current 20 percent disability rating and 
that he should be granted a 30 percent disability rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its  
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2,  
4.6.

The RO assigned the initial 20 percent rating for the 
veteran's ACL repair residuals, other than arthritis, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5257.  Under that diagnostic code, recurrent subluxation or 
lateral instability resulting in slight overall impairment 
warrants a 10 percent rating.  A 20 percent rating requires 
moderate  impairment.  A 30 percent rating-the maximum 
rating assignable under that diagnostic code--requires severe 
impairment.  

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the current record presents a 
basis for assignment of a 30 percent rating for post-
operative residuals of right ACL repair, other than 
arthritis, since the date of the October 14, 2004 VA 
examination.
 
As indicated above, the report of that examination includes 
findings of a swollen right knee, tenderness along the mid 
lateral right knee, and that the veteran walked with a slight 
limp.  The examiner felt a "clunking" sensation inside the 
right knee joint on movement, which he stated could result in 
some instability of the knee joint.  In addition, the 
examiner indicated that the right quadriceps muscle showed 
some atrophy and that this probably resulted in instability 
of the right knee joint.  Furthermore, the examiner stated 
that the veteran's inability to fully extend his right knee 
would also likely contribute to some instability of his right 
knee joint.  The examiner also opined that repetitive use of 
the veteran's right knee joint would likely result in 
increased pain, fatigue, weakness, incoordination and lack of 
endurance.  Although the October 2004 VA examiner assessed 
the veteran's right knee residuals of ACL repair other than 
arthritis, as, overall, "moderate" in nature, as noted above, 
this characterization alone, is not dispositive of the issue.  
Here, the Board also points out the veteran's complaints of 
right knee pain, locking, and giving out or buckling, which 
appear to warrant the continued use of a knee brace.  

Given the objective findings, the veteran's subjective 
complaints, and affording the veteran the benefit of the 
doubt, the Board finds that the current record supports a 
finding of more than moderate impairment of the right knee, 
so as to warrant assigning the requested 30 percent rating 
under Diagnostic Code 5257 since October 14, 2004.  


ORDER

A 30 percent rating for post-operative residuals of ACL 
repair, other than arthritis, for the period from October 14, 
2004, is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

Unfortunately, the Board finds that further RO action is 
warranted on the matter of an initial disability rating in 
excess of 20 percent for post-operative residuals of right 
ACL repair, other than arthritis, for the period prior to 
October 14, 2004, even though such action will, regrettably, 
further delay an appellate decision on this matter. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v.  
West,  11 Vet. App. 268, 271 (1998).  

This matter was previously remanded to the RO for further 
action, to include specifically requesting that the veteran 
provide authorization to enable it to obtain all records of 
post-surgical right knee follow-up treatment and evaluation 
by J. Klimkiewicz, M.D., Georgetown University Hospital, 
Washington, D.C., from December 2003.  In August 2004, the 
veteran returned a complete and signed VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of VA) so that the RO could obtain the medical 
records from Dr. Klimkiewicz.  However, the record does not 
reflect that the RO made any attempt(s) to obtain these 
records. 

Because this records may well shed light on the severity of 
the disability under consideration for the period prior to 
October 14, 2004, and in light of Stegall, further remand of 
this matter for compliance with the prior remand is 
warranted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific  
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter remaining on 
appeal.  In adjudicating the claim for an initial rating in 
excess of 20 percent, the RO must document its specific 
consideration of whether staged rating, pursuant to 
Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:  

1.  The RO should undertake appropriate 
action to obtain and associated with the 
claims file all outstanding records of 
treatment and/or evaluation of the 
veteran's right knee from J. Klimkiewicz, 
M.D., Georgetown University Hospital, 
Washington., D.C., from December 2003 to 
the present time.  If the records sought 
are not obtained, the RO should notify 
the veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 20 percent 
for post-operative residuals of right ACL 
repair, other than arthritis, for the 
period prior to October 14, 2004, in 
light of all pertinent evidence and legal 
authority.  The RO must document its 
specific consideration of whether staged 
rating, pursuant to Fenderson, is 
appropriate.

4.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


